In consolidated proceedings to review the assessments of certain real property for the tax years 1973-1974 through 1977-1978, petitioners appeal from a final judgment of the Supreme Court, Kings County, dated November 25, 1977, which, confirmed the land assessments and reduced the building assessments for the years under review. Judgment affirmed, with costs. In our opinion, Special Term’s methods and valuations were amply supported by the evidence and were proper and appropriate as to tax escalation income (see Matter of Dornhage Realty Co., NYU, Nov. 20, 1978, p 14, col 4; 55th St. Bldg. Co. v Tax Comm., NYU, Jan. 11,1979, p 10, col 2; Syndicate Bldg. Corp. v Tax Comm., NYU, March 8, 1979, p 10, col 2; Matter of Merrick Holding Corp. v Board of Assessors of County of Nassau, 45 NY2d 538), as to its employment of the split capitalization technique (see Matter of City of New York [First Elephant Estates], 17 AD2d 317; Matter of City of New York [Oceanview Terrace], 42 NY2d 948, affd 52 AD2d 877) and as to the capitalization rates. Titone, J. P., Mangano, Gibbons and Rabin, JJ., concur.